Citation Nr: 0634320	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  97-26 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received; and if so, whether entitlement to service 
connection for that disability is established.

2.  Whether new and material evidence to reopen a claim for 
service connection for psychiatric disability other than PTSD 
has been received; and if so, whether entitlement to service 
connection for that disability is established.

3.  Whether new and material evidence to reopen a claim for 
service connection for left carpal tunnel syndrome (CTS) has 
been received; and if so, whether entitlement to service 
connection for that disability is established.

4.  Entitlement to service connection for right hallux 
abductovalgus and hallux limitis deformity of the first 
metatarsophalangeal joint.

5.  Entitlement to service connection for left hallux 
abductovalgus and hallux limitis deformity of the first 
metatarsophalangeal joint.

6.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome of the right wrist.

7.  Entitlement to an increased (compensable) rating for 
right trigger thumb release. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
July 1992.  The veteran is a transgendered male.  The veteran 
was born a female, and was female  during service.  After 
service, the veteran underwent sex reassignment, and is now a 
male.  Hereinafter, the Board will refer to the veteran in 
the masculine gender.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various RO rating decisions.  

In a March 1997 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for right CTS.  
The veteran filed a notice of disagreement (NOD) in August 
1997, and the RO issued a statement of the case (SOC) in 
August 1997.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
1997.

In a July 1999 rating decision, the RO denied the veteran's 
claim for service connection for a bilateral foot disorder.  
The veteran filed an NOD in September 1999, and the RO issued 
an SOC in February 2000 (as regards all the claims noted 
above).  The appellant filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2000.

In a June 2000 rating decision, the RO denied the veteran's 
claim to reopen the claim for service connection for a 
psychiatric disorder.  The veteran filed an NOD in August 
2000, and the RO issued an SOC in March 2002.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2002.

In a March 2002 rating decision, the RO denied the veteran's 
claim for a compensable rating for right thumb release and 
service connection for left CTS.  The veteran filed an NOD in 
April 2002, and the RO issued an SOC in April 2003.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2003.

In a July 2003 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran filed an 
NOD in July 2003, and the RO issued an SOC in August 2004.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2004.

In July 2005, the veteran withdrew his claims for a rating in 
excess of 40 percent for lumbosacral strain and for a rating 
in excess of 10 percent right wrist ganglion.  Therefore, 
these issues are no longer before the Board.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence along with a waiver 
of RO jurisdiction.

The Board's decision reopening claims for service connection 
for PTSD, for psychiatric disability other than PTSD, and for 
a left CTS is set forth below.  The remand following the 
order addresses the claims for service connection for these 
claims, on the merits, along with the remaining claims set 
forth on the title page; these claims are being remanded to 
the RO  via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In a July 1993 rating decision, the RO denied service 
connection for PTSD, for psychiatric disorders other than 
PTSD, and for left CTS.  Although the RO notified the veteran 
of the denial of these claims in September 1993, he did not 
initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's July 1993 denial was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for PTSD, for psychiatric disability 
other than PTSD, and for left CTS.




CONCLUSIONS OF LAW

1.  The July 1993 RO decision that denied the veteran service 
connection for PTSD, for a psychiatric disability other than 
PTSD, and for left CTS, is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.Since the July 1993 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claims for service connection for PTSD, for psychiatric 
disability other than PTSD, and for left CTS have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claims for service connection, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

II.  Petitions to Reopen

In a July 1993 rating action, the RO denied service 
connection for a psychiatric disorder claimed as PTSD, major 
depression, adjustment disorder, organic mood disorder, 
dysthymia; and left CTS.  According to the July 1993 rating 
decision, the RO denied service connection for a psychiatric 
disorder claimed as PTSD, major depression, adjustment 
disorder, organic mood disorder, because there was no 
diagnosis of any of these disorders either during or after 
service.  Furthermore, the RO noted that there were no 
verified stressors documented during service.  

The RO found that the veteran's diagnosed dysthymia existed 
prior to service as a result of childhood sexual molestation 
based primarily on a May 1993 VA psychiatric examination 
report.  The RO noted that, while not diagnosed or treated 
during service, the currently diagnosed dysthymia was clearly 
secondary to the veteran's childhood experiences; and the 
level of severity at separation was not shown to be different 
from that at entrance.  The RO denied the veteran's service 
connection claim for left CTS because the most recent 
diagnostic tests were negative. The evidence then before the 
RO consisted of the veteran's service medical records, post-
service VA treatment and examination reports, and lay 
statements.  The RO notified the veteran of the denial in 
September 1993, but he did not file an appeal.

Because the veteran did not initiate an appeal of the July 
1993 denial , within one year of notification of the rating 
action, the decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

In December 1997, the veteran again sought service connection 
for left CTS.  In November 1999, the veteran again sought 
service connection for depression.  In May 2002, the veteran 
again sought service connection for PTSD.

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Given that the veteran's 
claim to reopen for a psychiatric disorder was filed in 
November 1999, and left CTS was filed in January 2001, the 
Board will apply the old regulations to these claims.

Regarding petitions to reopen filed on or after August 29, 
2001, as with the veteran's claim to reopen for PTSD which 
was filed in May 2002, 38 C.F.R. § 3.156(a) has been revised 
to define "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).    
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board finds that  medical evidence associated with the 
claims file since July 1993 constitutes new and material 
evidence to reopen the claims.  This evidence is "new," in 
the sense that it was not previously before agency decision 
makers, and is not cumulative or duplicative of evidence 
previously of record.  The Board also finds that this 
evidence is "material" for the purpose of reopening the 
claims, as the recent VA medical records reflect that the 
veteran has been diagnosed with PTSD due to sexual assault, 
depression, and left CTS.  No such evidence was of record at 
the time of the prior denial.  

While this evidence does not clearly establish a nexus 
between the in-service symptoms and any current left CTS or 
psychiatric disability other than PTSD, the Board emphasizes 
that, under the pre-August 29, 2001 standard, to reopen a 
claim for service connection, the additional evidence need 
only, at a minimum, contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  The Board thus finds that this new 
evidence is so significant that it must be considered to 
fairly decide the merits of the claims. 

With respect to PTSD, two different VA medical providers, in 
October 2002 and January 2003, diagnosed the veteran with 
PTSD due to reported sexual assaults during service.  The 
Board finds this evidence new and material to reopen the 
claim for service connection for PTSD.

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claims for service 
connection are met.



ORDER

As new and material evidence has been received, the request 
to reopen the claim for service connection for PTSD is 
granted.  

As new and material evidence has been received, the request 
to reopen the claim for service connection for psychiatric 
disability other than PTSD is granted.  

As new and material evidence has been received, the request 
to reopen the claim for service connection for left CTS is 
granted.  


REMAND

Based on a review of the claims file, the Board finds that 
further RO on the reopened claims (for which de novo review 
is now appropriate) as well as the remaining claims on appeal 
action is warranted .

In this regard, the veteran testified that he receives Social 
Security Administration (SSA) disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v.  Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying  that determination, following the current 
procedures  prescribed in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal facilities.

Additionally, the Board notes that the RO must obtain and 
associate with the claims file all outstanding VA medical 
records that may be relevant to the claims for service 
connection and for higher ratings on appeal.  The Board 
emphasizes that records generated by VA facilities that may 
influence the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from any identified VA medical 
facility following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The Board further finds that VA examinations in connection 
with the reopened claims for service connection for PTSD, for 
psychiatric disability other than PTSD, and for left CTS are 
warranted

The evidence of record with respect to the veteran's 
psychiatric condition is conflicting.  VA psychiatric 
outpatient treatment notes dated during 2003 reveal findings 
of PTSD due to sexual assault during service.  A VA 
registered nurse made a similar finding in an October 2002 
report.  However, a May 2003 VA psychiatric examination 
report reflects no diagnosis of PTSD.

Furthermore, VA psychiatric outpatient treatment notes dated 
in 2001 reflect findings of depression.  By history, the 
Board notes that the veteran was diagnosed at discharge with 
situational depression, and that he filed his claim for 
service connection for a psychiatric disorder, to include 
PTSD, shortly after discharge from service.  

Under these circumstances, the Board finds that a psychiatric 
examination of the veteran and medical opinion, based on 
examination and full consideration of the appellant's 
documented history and assertions, would be helpful in 
resolving the claims for service connection involving 
psychiatric disability.  Specifically, the examiner should 
address the questions of whether the record tends to 
establish that the appellant's alleged sexual assaults 
actually occurred, and, if so, whether these stressors 
resulted in PTSD.  The examiner should also address whether 
the veteran has any other psychiatric disability(ies) that 
is/are medically related to service.   

A VA general medical examination also is needed to obtain 
medical opinion as to whether the veteran's claimed left CTS 
is medically related to service, and to obtain findings 
needed to evaluate the current severity of the veteran's 
service-connected right CTS and right thumb trigger release.  
Further, given the current evidence of foot problems, and the 
complaints the veteran has noted that he made during service 
concerning problems associated with ill-fitting boots in 
service, the Board also finds that a medical opinion in this 
regard would be helpful in resolving the claims for service 
connection for right and left foot disabilities on appeal. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any such scheduled examination(s), without good 
cause, shall result in a denial of the increased rating 
and/or reopened claims, and may result in a denial of the 
original claims for service connection.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file (a) copy (ies) of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b) (1) (West 2002); but see also 38 
U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include consideration of evidence submitted 
during the Board hearing, notwithstanding the waiver of RO 
consideration of that evidence.

Accordingly, these  matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from any 
identified VA medical facility, all 
outstanding records of evaluation and/or 
treatment of the veteran's right CTS, 
right thumb trigger release, left CTS, 
psychiatric disabilities (to include 
PTSD) bilateral foot disorder.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to any of 
the claims for service connection and 
higher rating on appeal.  

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

5.  After all records and/or responses 
received have been associated with the 
claims file,  the RO should arrange for 
the appellant to undergo VA examination 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
appellant, and the report of the 
examination should include discussion of 
the appellant's documented medical 
history and assertions.  All necessary 
tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to 
the completion of his/her report), and 
all clinical findings should be reported 
in detail.

If the examiner determines that the 
veteran has PTSD, the examiner should 
identify all records indicating any 
change in behavior or performance 
subsequent to the assault(s) alleged by 
the appellant to have occurred during 
active service in and around February 
1988, and offer an opinion as to the 
clinical significance, if any, of such 
evidenced changes.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any in-
service stressful experience(s) described 
by the appellant occurred. 

If the examiner determines that any 
claimed in-service stressful event(s) 
occurred, he or she should make a 
determination as to whether the appellant 
has PTSD as a result of the stressor 
event(s).  The examiner is instructed 
that only the specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such an in-service 
event has resulted in PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner explain how the diagnostic 
criteria are met, as well as comment upon 
the link between the current 
symptomatology and the appellant's 
verified stressor(s).

If the examiner determines that the 
veteran has depression or any other 
psychiatric disorder other than PTSD, the 
examiner should then express an opinion, 
with respect to each diagnosed 
disability,  as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
disability is medically related to active 
military service, to include the 
treatment documented therein.

In rendering the requested opinion, the 
examiner should comment upon the 
significance, if any, of the appellant's 
claim for service connection for 
depression and PTSD immediately upon 
discharge from service; and the diagnosis 
on the discharge examination of 
situational depression.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.  Also after all records and/or 
responses received have been associated 
with the claims file,  the RO should 
arrange for the appellant to undergo VA 
general medical examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the appellant, and 
the report of the examination should 
include discussion of the appellant's 
documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of 
his/her report), and all clinical 
findings should be reported in detail.

The examiner is specifically requested 
to:

a.  Describe the functional 
impairment associated with 
right CTS-noting, for example, 
whether there is any paralysis 
and, if so, whether it is mild, 
moderate, severe, or complete 
in nature.

b.  Decsribe and assess the 
severity of the current 
manifestations of the veteran's 
service-connected right trigger 
thumb release.  

c.  Offer an opinion as to 
whether it is at least as 
likely as not (i.e., there is 
at least a 50 percent 
probability) that left CTS is 
medically related to the 
veteran's active military 
service, to include complaints 
and findings noted in the 
service medical records; or as 
secondary to the service-
connected right CTS.

d.  Opine whether it is at 
least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran 
has hallux abductovalgus and 
hallux limitis deformity of the 
first metatarsophalangeal joint 
right hallux abductovalgus, 
and/or left hallux limitis 
deformity of the first 
metatarsophalangeal joint is 
medically related to the 
veteran's active military 
service, to include complaints 
of foot trouble associated with 
ill-fitting boots.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal.  
If the veteran fails, without good cause, 
to report to any examination(s), the RO 
should, in considering the reopened claims 
and/or the claims for higher ratings, 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should consider all claims on 
appeal in light of all pertinent evidence 
(to include evidence submitted during the 
Board hearing, notwithstanding the waiver 
of RO consideration of that evidence) and 
legal authority.  

10.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


